THIRD DIVISION
                                   MILLER, J.,
                               RAY and BRANCH, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules/


                                                                    January 30, 2015




In the Court of Appeals of Georgia
 A12A1622. HARGIS v. THE STATE.

      BRANCH, Judge.

      In Hargis v. State, 319 Ga. App. 432 (735 SE2d 91) (2012), this Court granted

appellant Anthony Hargis a new trial concerning his conviction for attempted

manufacture of methamphetamine and other crimes. Id. at 439 (2). In State v. Hargis,

294 Ga. 818 (756 SE2d 529) (2014), the Supreme Court of Georgia reversed this

Court’s decision and remanded the case to this Court. Id. at 827. After the Supreme

Court issued its decision, Hargis filed a motion for reconsideration, but then withdrew

that motion, stating as he did so that he “waive[d] any issues on remand in the Court

of Appeals.” The State moved the Supreme Court to include Hargis’s motions in the

appellate record, and the Supreme Court granted the State’s motion. The Supreme

Court then remanded the case to this Court.
      We hereby adopt the Supreme Court’s decision as our own, and we deem

abandoned those issues raised in Hargis’s initial brief to this Court but left undecided

pending the outcome of his appeal to the Supreme Court. The State’s motion to

dismiss this appeal is denied. See O’Kelley v. Hayes, 132 Ga. App. 134 (1) (207 SE2d

641) (1974) (abandonment of enumerated errors is not grounds for dismissal of an

appeal). The trial court’s judgment is affirmed.

      Judgment affirmed. Miller, P. J., and Ray, J., concur.




                                           2